In a proceeding to vacate the final settlement of the estate of Sigmund Sommer, deceased, the petitioner Viola Sommer appeals from an order of the Surrogate’s Court, Nassau County (Harrington, S.), dated November 1, 1989, which denied her motion to change the venue of the proceeding from Nassau County to New York County.
Ordered that the order is affirmed, with one bill of costs payable by the appellant personally to the respondents appearing separately and filing separate briefs.
The jurisdiction and venue provisions of SCPA 205 through 207 do not preclude the court from granting a motion for a change of venue pursuant to CPLR 510 (2) when there is reason to believe that an impartial trial cannot be had in the proper county (see, SCPA 102; Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 58A, SCPA 205, 1991 Pocket Part, at 34). However, under the circumstances of this case, we conclude that the petitioner failed to establish that an impartial trial cannot be had in Nassau County, and, accordingly, the denial of her motion did not constitute an improvident exercise of discretion. Sullivan, J. P., Balletta, Ritter and Copertino, JJ., concur.